DOCUMENTS UNDER SEAL
                     Case 3:20-cr-00480-WHA Document 74 Filed 02/09/21 Page 117ofminutes
                                                          TOTAL TIME (m ins):
                                                                                  1
M AGISTRATE JUDGE                          DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                             Elaine Kabiling                           11:04 - 11:21
MAGISTRATE JUDGE                           DATE                                     NEW CASE          CASE NUMBER
Laurel Beeler                             02/09/2021 (Hearing held via Zoom)                         3:20-cr-00480-WHA-1
                                                     APPEARANCES
DEFENDANT                                  AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.      RET.
Emilson Jonathan Cruz Mayorquin                    Y         P       Elisse Larouche                      APPT.
U.S. ATTORNEY                              INTERPRETER                            FIN. AFFT              COUNSEL APPT'D
Sailaja Paidipaty                         Melinda Basker, Spanish                 SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR               PARTIAL PAYMENT
                             Pepper Friesen                          APPT'D COUNSEL                 OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
        INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
                                                                                                               TRIAL SET
        I.D. COUNSEL              ARRAIGNMENT               BOND HEARING            IA REV PROB. or            OTHER
                                                                                    or S/R
        DETENTION HRG             ID / REMOV HRG            CHANGE PLEA            PROB. REVOC.                ATTY APPT
      17 minutes                                                                                               HEARING
                                                    INITIAL APPEARANCE
        ADVISED                  ADVISED                    NAME AS CHARGED            TRUE NAME:
        OF RIGHTS                OF CHARGES                 IS TRUE NAME
                                                       ARRAIGNM ENT
        ARRAIGNED ON               ARRAIGNED ON               READING W AIVED                W AIVER OF INDICTMENT FILED
        INFORMATION                INDICTMENT                 SUBSTANCE
                                                        RELEASE
      RELEASED             ISSUED                   AMT OF SECURITY          SPECIAL NOTES               PASSPORT
      ON O/R               APPEARANCE BOND          $                                                    SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                DETAINED          RELEASED       DETENTION HEARING              REMANDED
      FOR              SERVICES                                                 AND FORMAL FINDINGS            TO CUSTODY
      DETENTION        REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
      CONSENT                   NOT GUILTY                  GUILTY                     GUILTY TO COUNTS:
      ENTERED
      PRESENTENCE               CHANGE OF PLEA              PLEA AGREEMENT             OTHER:
      REPORT ORDERED                                        FILED
                                                       CONTINUANCE
TO:     3UHYLRXVO\6HW           ATTY APPT               BOND                     STATUS RE:
4/13/2021                         HEARING                 HEARING                  CONSENT                 TRIAL SET

AT:                               SUBMIT FINAN.              PRELIMINARY           CHANGE OF               67$786
                                  AFFIDAVIT                  HEARING               PLEA
10:00 AM                                                     BBBBBBBBBBBBB
BEFORE HON.                       DETENTION                  $55$,*1MENT           MOTIONS                 JUDGMENT &
                                  HEARING                                                                  SENTENCING
Alsup
        TIME W AIVED              TIME EXCLUDABLE            IDENTITY /            PRETRIAL                PROB/SUP REV.
                                  UNDER 18 § USC             REMOVAL               CONFERENCE              HEARING
                                  3161                       HEARING
                                                 ADDITIONAL PROCEEDINGS
All parties consent to hearing by Zoom. Gov't continues to seek detention; proffer heard.


                                                                                            DOCUMENT NUMBER:
CC:
